Citation Nr: 1413427	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  04-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to January 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2003 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The case was previously remanded by the Board in November 2008 and in April 2010.  It has now been returned to the Board.  The case is currently within the jurisdiction of the RO in Los Angeles, California.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in June 2004.


FINDINGS OF FACT

1.  A chronic back disorder was not manifest during service and did arthritis did not manifest within one year of service.  

2.  Current low back pathology is unrelated to either pre-service or in-service complaints.


CONCLUSION OF LAW

An acquired back disorder was not incurred in, or aggravated by, service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112. 11113, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306,  3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by letters which were sent to the Veteran in August 2001 and October 2005 that addressed the notice elements.  The letters provided information as to what evidence was required to substantiate the claims and the division of responsibilities between VA and a claimant with respect to obtaining evidence in support of the claim.  Although they did not provide the information about ratings and effective dates required by Dingess, this error is harmless insofar as service connection is denied.  Thus, no rating or effective date will be assigned.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, private treatment records, records in the Veteran's Social Security Administration (SSA) disability file, various letters and written statements submitted by the Veteran, and a transcript of the Veteran's testimony at his June 2004 DRO hearing.  The Veteran was also afforded VA examinations, the most recent of which occurred in November 2011 and was in compliance with the Board's April 2010 remand instructions.  The examiner's report indicates that he performed a thorough examination and review of the claims file prior to formulating his opinion, which is well supported by a rationale set forth in the report.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The Board also finds that there has been substantial compliance with the instructions set forth in the prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection

The Veteran contends that his service worsened a preexisting back injury.  He contends that he broke his back approximately one year prior to service and that military training and exercises aggravated the preexisting back disorder.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

When a disorder is noted at entry, it will be considered to have been aggravated by service when there is an increase in such disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

In a "Report of Medical History" conducted in conjunction with the Veteran's entry into service in March 1966 he reported that he broke his spine when he was 19 and had occasional recurrent back pains since that time.  However, no problems with the Veteran's back were noted on the associated induction physical examination.  Within a couple of weeks after entry, the Veteran told a military medical provider that he fractured the transverse process in a motorcycle accident the previous year and had recurrent back pain ever since. He reported back pain in the military ever since lifting his duffel bag inprocessing.   However, an x-ray did not show any evidence of fracture or recent injury.  Spina bifida was seen (the Veteran was previously denied service connection for spina bifida by the Board in April 2010).  A March 1966 letter from a doctor who treated the Veteran prior to service indicated that the Veteran had sudden onset of back pain after work one day with no history of injury.  It was initially felt to be a renal stone, but later determined to be back pain of an undetermined etiology.  A March 1965 x-ray showed a "suggested fracture tip of right L2 transverse process" and spina bifida.  An April 1965 x-ray showed "spinal bifida, mild defect L5, no definite fracture visualized of transverse process, obscured by some gas and stool."  The private doctor related that the Veteran was given some pain medication and was seen twice for follow up care with no recurrence of low back pain.  

At separation the Veteran denied back pain and examination of the spine was marked normal.  

The Board notes that while the Veteran reported after service that an Army orthopedic doctor told him that he had a spinal fracture around June 1967 and that he was placed on light duty for the rest of his enlistment, this is not confirmed anywhere in his military medical records.  Military medical records show a low back muscle strain in May 1967 but no fracture is noted at any time during service.  The Veteran's assertion that he did not receive entrance or separation examinations is likewise not credible because the examination reports, including associated reports of medical history that were filled out by the Veteran, are in the military medical record.  There also is no evidence that any military medical records are missing as claimed by the Veteran.  

The Veteran provided a copy of a letter he wrote to his family while he was in service complaining of back pain.  His parents submitted a letter that the Veteran had back pain since an accident in 1965 and they did not know how the Army could have accepted him.  They feel that he became an alcoholic due to his pain.  The Veteran says that he gave the Army another letter from an orthopedic physician that treated him prior to service, but he no longer has a copy of this letter.  Supposedly, it related to his treatment for his claimed "fracture."

Many years after service, in the 1990s, the Veteran reported to various medical providers that he injured his back when he was 19 and had back pain since then.  Most of the time, the cause was stated as a motorcycle accident, although it was also recorded as a sports injury and the Veteran later stated it was a work related injury.  In 1999, the Veteran told a doctor that he was in a body cast for some time after the 1965 injury and it took a year for him to recover.  He reported he was not fully recovered when he was drafted into the Army and he still had back pains then.   In 1999, his doctor reported that the Veteran had chronic L5-S1 bone on bone degenerative disk disease with a prior laminectomy performed on the probably right side.  That doctor reported that there were no fractures or spondylolisthesis problems.   In a Social Security internal medicine evaluation in July 1999 a physician reported that there was an x-ray showing a prior fracture of the L2 transverse process.  However the actual July 1999 x-ray report accompanying that examination report stated that there was a transitional S1 vertebral body, significant degenerative disk disease L5-S1 and mild forward subluxation L4 relative to L5 with no mention of any evidence of a prior fracture.  The Veteran reported a history of an L5 discectomy in the mid-1980s.  A July 1995 treatment record dates the Veteran's severe back pain to around the time of the back surgery.  Another back surgery was performed by VA in 2003.

The Veteran's back was examined by VA in December 2008.  After examining the Veteran and reviewing his history, the examiner opined that there was "significant evidence to give credit to the fact that there was a prior injury."   The examiner opined that there was an increase in severity during service, but it was at least as likely as not due to the natural progression of the disease.

A second VA examination was obtained in November 2011.  The Veteran reported injuring his back at work prior to service by falling down stairs carrying a heavy object.  He had intense pain followed by numbness and was taken to the emergency room later by his parents.  He reported he had seven weeks of bed rest and slowly became ambulatory over the next three weeks.  Pain remained to date.  The examiner noted that orthopedics and neurology were crude at that time, and speculative diagnoses and misdiagnoses were common.  The Veteran reported being diagnosed with degenerative disc disease in 1986.  

After examining the Veteran and reviewing his history and the claims file, the examiner opined that the Veteran more likely than not had a back injury (other than spina bifida) prior to service.  He noted that spina bifida is a benign and congenital condition that is rarely symptomatic, however the claimant in service records reported constant pain prior to enlistment suggesting other pathology.  Although it was not possible to say with certainty what the preexisting pathology was, a lumbosacral strain was likely.  A lumbosacral strain would not be visible on x-ray, unlike degenerative joint or disc disease.  A x-ray done in April 1966 confirms the lack of any significant findings other than spina bifida.  The examiner opined that it is less likely than not that the lower back muscular strain was aggravated beyond its normal progression in service.  Muscular strains rarely persist in a chronic manner lasting several decades.  Even if muscular strains did persist in a chronic manner and progressed to other pathologies there is no documentation in the service records of any acute trauma which could potentially worsen this.  Lifting a duffel bag as documented in the first month of service was unlikely to be traumatic enough to induce long standing trauma.  The examiner opined that the current back disorders, lumbar degenerative joint disease, lumbar degenerative disk disease, and intervertebral disk syndrome are less likely than not related to the Veteran's military service.  The examiner noted the normal separation examination, indicating the current problems arose after separation.  In addition, the April 1966 x-ray did not show evidence of degenerative disc or joint disease.  Records do not note symptoms such as radiating pain or sensory or motor deficit consistent with intervertebral disk syndrome suggesting that these conditions arose after separation.  Also there is no mention in the service records of significant military trauma which could reasonably be thought to result in chronic pathology consistent with the current diagnoses.  

The evidence shows that the Veteran's current acquired back disorders are not  related to his military service.  While the Veteran contends that he fractured his back prior to service and this was made worse by service, leading to his present condition, the other evidence does not support the existence of a pre-service fracture.  While a March 1965 x-ray apparently showed a possible fracture, another x-ray the following month reportedly showed no evidence of fracture.  His own doctor reported that the Veteran was treated twice after experiencing some back pain with no history of trauma and there was no further follow up, which is inconsistent with later reports that he spent several weeks in a body cast.  The Veteran told military doctors that he broke his back prior to service, and as a result they performed an x-ray which showed no evidence of fracture or any abnormalities other than congenital spina bifida.  The Board notes that the Veteran's numerous letters and submissions indicate that he tried to be classified as ineligible for the draft but was denied and he thereafter was trying to obtain a medical discharge from the Army, and thus had an incentive to exaggerate his condition at entry and when he started seeking treatment shortly after starting basic training.  While the Veteran is competent to report he experienced back pain prior to and during service, and his reports of this are generally credible, his description of the cause of the pain is not supported by the objective medical evidence.  

While the Veteran's reports that he experienced back pain prior to and during service are corroborated by other evidence including the military medical record and the letter to his parents, the evidence does not show that the back pain he experienced at that time was due to a fracture or that it is related to the back pain that he has now.  There is no current evidence of a fracture or old healed fracture.  Although one doctor referred to a history of fracture in a Social Security evaluation in the 1990s, the x-ray report accompanying that evaluation did not indicate that there was any fracture.  The evidence does not support that the Veteran currently has any residuals of a fracture or that he ever had a fracture of the spine.   Although the exact nature of the back problem that the Veteran had prior to and during service could not be determined with any certainty, the November 2011 VA examiner opined that it was most likely a muscle strain given the lack of any significant x-ray findings other than spina bifida.  The VA examiner noted that muscle strains rarely persist for decades, and the Veteran is not currently diagnosed with a muscle strain.  There was no injury in service which could have aggravated the muscle strain beyond its normal progression.  In any event, any aggravation would be irrelevant because the Veteran's current back disorders are not related to his back pain in service or whatever diagnosis existed at that time.  Rather, the muscle strain most likely resolved and the Veteran currently has degenerative conditions of the spine that the examiner opined likely onset after service.   

There is no evidence the current diagnoses of degenerative disk disease, degenerative joint disease, or intervertebral disk syndrome were present in service or were due to anything that occurred during the Veteran's service.  As noted by the examiner, these conditions were not present on the 1966 x-ray and the Veteran's service records do not document symptoms consistent with intervertebral disk syndrome.  Further, the examiner noted there was nothing that happened during the Veteran's service that could reasonably have led to his current back problems.  Although the Veteran reported pain since lifting a duffel bag, the examiner noted that this would not have been insufficient trauma to cause the current back conditions.  

The Board acknowledges the Veteran's reports of back pain since 1965 and his parents report that the Veteran had pain since that time, as well as knee pain due to a football injury while he was a teenager.  The Veteran has long reported to treatment providers that his back pain started in 1965.  However, the pain he experienced in 1965 and during service was not shown to be related to the current back pain.  Treatment records suggest that the back pain became much more severe sometime in the mid-1980s which prompted him to seek treatment and then the degenerative conditions were discovered.  The Veteran did not have degenerative disk disease or degenerative joint disease prior to or during service, as noted by a professional his 1966 x-ray was normal, there was no trauma which could have caused these conditions, and he did not report symptoms consistent with his currently diagnosed intervertebral disk syndrome in service, suggesting these conditions onset much later.  There is also no evidence of arthritis within a year of service.  

The Board has considered whether the presumption of soundness is applicable.  However, the presumption of soundness is not a sword to fulfill a nexus element of service connection.  Although he had pre-service and in-service complaints, there is no relationship between the remote post-service diagnoses and either the in-service or pre-service events.  Stated differently, when there is no relationship between current disability and either the pre-service or in-service complaints the presumption of soundness is not applicable.  Although the facts are different, the Board adopts the logic of the Court contained in Gilbert v. Shinseki, 26 Vet. App 48 (2012).

The Veteran's lay opinion that his current back problems are due to the aggravation of a pre-service back injury in service is outweighed by the other evidence of record, including the objective medical evidence such as x-rays and the opinion of the November 2011 VA examiner.  Since the examiner's opinion was predicated on his application of his specialized medical training to the facts, considering the Veteran's history and physical, it is highly probative and outweighs the Veteran's opinion.

Lastly, the Board has considered the provisions of 38 C.F.R. § 3.303(b) since there is post service evidence of arthritis.  However, arthritis was not noted, identified or diagnosed during service.  Furthermore, an examiner has determined that he did not have characteristic manifestations of arthritis during service (based upon the X-ray findings).  Accordingly, section 38 C.F.R. § 3.303(b) is not applicable. 

The Board considered the benefit of the doubt doctrine, but the weight of the evidence is against the Veteran's claim.


ORDER


Service connection for an acquired back disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


